              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:16-cv-00219-MR
              (CRIMINAL CASE NO. 1:98-cr-00155-MR-1)


ARANDER MATTHEW HUGHES, JR., )
                                 )
                   Petitioner,   )
                                 )
         vs.                     )                    ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s “Motion to

Reconsider Denial of Certificate of Appealability” [Doc. 31].

      In June 2016, the Petitioner filed a pro se Motion to Vacate under 28

U.S.C. § 2255, arguing that his convictions under 18 U.S.C. § 924(c) were

invalid under Johnson v. United States, 135 S. Ct. 2551 (2015). [Doc. 1].

The Court ordered the Federal Defender of Western North Carolina to

supplement the Petitioner’s Motion to Vacate.        [Doc. 3].   The Federal

Defender timely filed a supplemental motion on the Petitioner’s behalf. [Doc.

4]. In March 2020, this Court denied the Petitioner’s Motion to Vacate, as

supplemented, and denied a certificate of appealability. [Doc. 29].




        Case 1:16-cv-00219-MR Document 32 Filed 04/29/20 Page 1 of 3
      The Petitioner now moves the Court to reconsider its denial of a

certificate of appealability. [Doc. 31]. For grounds, the Petitioner argues that

this Court failed to address all of the grounds asserted in his pro se Motion

to Vacate, instead addressing only the arguments asserted by the Petitioner

that were also asserted by the Federal Defender. Specifically, the Petitioner

contends that the Federal Defender erroneously failed to supplement his

challenge to his § 924(c) convictions predicated on federal bank robbery and

erroneously conceded that his § 924(c) convictions predicated on

substantive Hobbs Act robbery were valid. [Id.]. This, the Petitioner claims,

“effectively waiv[ed] all the claims raised in [his] pro se motion.” [Id. at 2].

      The Petitioner is correct that the Federal Defender did not reassert the

Petitioner’s challenges to some of his § 924(c) convictions. The Federal

Defender did not do so, however, because such arguments were clearly

precluded by established Circuit law. See United States v. McNeal, 818 F.3d

141, 152 (4th Cir. 2016) (holding that both federal bank robbery and federal

armed bank robbery were “crimes of violence” within meaning of § 924(c));

United States v. Mathis, 932 F.3d 242 (4th Cir. 2019) (holding that Hobbs

Act robbery qualifies as “crime of violence” under § 924(c)).       As such, the

Petitioner has failed to demonstrate that a certificate of appealability is

warranted with respect to these issues.
                                        2



        Case 1:16-cv-00219-MR Document 32 Filed 04/29/20 Page 2 of 3
      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases,

the Court declines to issue a certificate of appealability as Petitioner has not

made a substantial showing of a denial of a constitutional right. 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

      IT IS, THEREFORE, ORDERED that the Petitioner’s “Motion to

Reconsider Denial of Certificate of Appealability” [Doc. 31] is DENIED, and

the Court again declines to issue a certificate of appealability.

      IT IS SO ORDERED.          Signed: April 29, 2020




                                         3



        Case 1:16-cv-00219-MR Document 32 Filed 04/29/20 Page 3 of 3
